El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Este es -un recurso contra la nota del Registrador de la Propiedad de Caguas que deniega la inscripción de una *636venta judicial otorgada por el márshal dé Humacao a favor del recurrente.
La nota recurrida dice:
“Inscrito este documento con vista de otro en cuanto a las parti-cipaciones indivisas que en las tres fincas correspondían a doña Antonia Díaz Oriazabala; Marcos, María, Néstor, Juan, ITélix, Carmen, Trinidad, Aurora, Felicita y Marcelino Solá Fontanez, Rosa María Solá Díaz y Justo Solá de Jesús, como sucesores o herederos de Gre- • gorio Solá Delgado, allí donde indica la’ nota puesta al margen de la descripción de cada finca; y denegada en cuanto a las participa-ciones que en dichas tres fincas corresponden a Marcos, María, Néstor, Juan, Félix, Carmen, Trinidad, Aurora, Felicita y Marcelino Solá Fontanez, como’ herederos de Juana Fontanez y además en cuanto a una cuarta parte eh la finca señalada en la escritura con la letra ‘B’ por los motivos siguientes: En cuanto a la primera parte de la nota denegatoria, por aparecer del documento que los demandados en la acción que dió lugar a la venta judicial para cum-plimentar la sentencia son la segunda esposa de Gregorio Solá — doña Antonia Díaz y los herederos o sucesores de' Gregorio Solá Delgado, no habiendo sido demandados los herederos de Juana Fontanez, no determinándose si la deuda origen de la desmanda fué producida du-rante el primer matrimonio de Gregorio Solá Delgado con Juana Fontanez o durante el segundo matrimonio con Antonia Díaz Oria-zabala, habiendo inscrito los herederos de Juana Fontanez sus parti-cipaciones en las tres fincas por herencia de dicha Juana Fontanez como menores de edad, sin que haya constancia que tales personas que son también herederos de Gregorio Solá Delgado ha¡yan acep-tado simplemente y legalmente la herencia del causante Gregorio Solá no pueden responder de las obligaciones de su causante con todos sus bienes o sea con aquellos que no les han correspondido por herencia de dicho causante: y en cuanto a la segunda parte de esta denegatoria por el motivo de hallarse la cuarta parte de la finca se-ñalada con la letra ‘B’ inscrita a favor de José Muñoz López persona distinta de los demandados en cuya representación fué vendida la finca a Cipriano Manrique, tomándose anotación preventiva a favor de Cipriano Manrique por ciento veinte días a los mismos folios y tomos que constan en las notas puestas al margen de la descripción ele cada finca, verificándose las inscripciones con l'os defectos subsa-nables de no haber sido aceptada la venta en forma legal y de no constar las circunstancias personales de los demandados sucesores da Gregorio Solá Delgado.”
*637La negativa se funda en varios defectos, pero el recu-rrente admite el que se refiere a encontrarse la finca seña-lada con la letra “B” inscrita a “nombre.de persona dis-tinta de los herederos de Gregorio Sola;” no haberse acep-tado la venta en forma legal y el de no constar las circuns-tancias personales de los demandados, por lo que la conten-ción en' este recurso queda limitada en cuanto a las parti-cipaciones que en las tres fincas vendidas corresponden a Marcos, María, Néstor, Juan, Félix, Carmen Trinidad, Aurora, Felicita y Marcelino Solá Fontanez, como herederos de Juana Fontanez.
Las razones que aduce el registrador para sostener su negativa en esa parte de su calificación no aparecen del todo claras. De un lado parece alegarse por el registrador que habiendo contraído el causante segundas nupcias y no resultando del documento que la deuda fué originada du-rante el segundo matrimonio, se hacía necesario compren-der en la demanda a los herederos del primero, o sea, a los hijos de Juana Fontanez, primera esposa del causante. Pero esta presunción carece de fundamento porque en la demanda, según se desprende de la escritura de venta, están relacio-nados los herederos que componen la sucesión de uno y otro matrimonio. Por otro lado, el registrador insiste en su alegato que habiendo inscrito sus participaciones los hi-jos del primer matrimonio siendo menores de edad, éstos no son responsables de la reclamación con todos sus bienes, pues la herencia de acuerdo con la ley no se puede entender aceptada por tales menores pura y simplemente sino a be-neficio de inventario. Sin embargo, el registrador no ex-presa que del registro conste que las participaciones inscri-tas a nombre de dichos menores procedan de bienes particu-lares o que dichas participaciones inscritas no sean el resul-tado de la liquidación del caudal correspondiente al primer matrimonio.
Por todo lo expuesto la ñola debe revocarse y ordenarse la inscripción de la venta judicial de fecha 18 de enero de *6381922 en cnanto a las participaciones en las tres fincas inscri-tas a nombre de los herederos Marcos, María, Néstor, Juan, Félix, Carmen, Trinidad, Aurora, Felicita y Marcelino Sola Fontanez.